       Case 5:21-cv-00040-TES-CHW Document 12 Filed 05/10/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


LAMORRIS RUSSELL,

        Plaintiff,
                                                       CIVIL ACTION NO.
v.
                                                      5:21-cv-00040-TES-CHW
CO II Officer STAINLY WILLIAMS, et al.,

        Defendants.


                                          ORDER



        Plaintiff LaMorris Russell, a prisoner in Baldwin State Prison in Hardwick,

 Georgia, mailed the United States District Court for the Northern District of Georgia a

 letter that was construed as a 42 U.S.C. § 1983 action. [Doc. 1]. The Northern District of

 Georgia transferred the action to this Court. [Doc. 6]. On February 3, 2021, the United

 States Magistrate Judge ordered Plaintiff to file a recast complaint using the Court’s

 standard 42 U.S.C. § 1983 form and to either pay the filing fee or submit a motion to

 proceed in forma pauperis, including a certified copy of his trust fund account for the last

 six months. [Doc. 9]. Plaintiff did not respond to this Order [Doc. 9].

        On March 19, 2021, the Court ordered Plaintiff to show cause why his case should

 not be dismissed for failure to comply with the Court’s February 3, 2021 Order. [Doc. 11].

 Plaintiff did not respond to the Order to Show Cause [Doc. 11].
      Case 5:21-cv-00040-TES-CHW Document 12 Filed 05/10/21 Page 2 of 2




       Because Plaintiff has repeatedly failed to comply with previous orders and to

prosecute his case, the Court DISMISSES his Complaint [Doc. 1] without prejudice. See

Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006)

(per curiam) (first citing Fed. R. Civ. P. 41(b) and then citing Lopez v. Aransas Cnty. Indep.

Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)) (“The court may dismiss an action sua sponte

under Rule 41(b) for failure to prosecute or failure to obey a court order.”).

       SO ORDERED, this 6th day of May, 2021.

                                            S/ Tilman E. Self, III
                                            TILMAN E. SELF, III, JUDGE
                                            UNITED STATES DISTRICT COURT




                                               2
